Orders reversed on- the law, with costs, and petition dismissed, with costs, on the ground that the petition (a) was not sufficient in that the notice did not state- the facts required by the amendment of May 27, 1946, to the Office of Price Administration regulations, and (b) that the facts established did not show an immediate compelling necessity. All concur, except Dowling and Harris, JJ., who dissent and vote for affirmance. (See Ellenbogen v. Caldwell, 270 App. Div. 946; Matter of Hollis v. Gelbach, 270 App. Div. 1063, motion for leave to appeal denied 296 N. Y. 1058; Staudigl v. Harper, 173 P. 2d 343 [Cal.].) (The order appealed from affirms a final order of the Lockport City Court awarding possession of certain premises to the petitioner.) Present — Taylor, P. J., Dowling, Harris, McCurn and Larkin, JJ.